Title: To Thomas Jefferson from Joseph Yznardi, Sr., 14 March 1808
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                  
                     Respected Sir: 
                     Cadiz 14th. March 1808.
                  
                  On the 17th. August last year, I had the honor to address Your Excy. expressing my fears that Mr. Hackley would separate from the good understanding with which we began; being very sorry to have to acquaint Your Excy. that such has taken place, proofs of which, and of the unjust principals on which the complaints are founded, I send by this opportunity to the Secretary of State to clear my conduct; assuring Your Excy. that the accusations are unfounded and false & are spread with the only view to detriment me. I Know for certain it was an intrigue of Mr. Meade, by putting Mr. Hackley in the hopes of getting in to this Office, alltho’ at the same time he solicited it for himself, which was discovered and caused a Severe dispute.
                  The motives of the actual accusations are owing, to a Vessell that was cast away, and having attended to the Salvage, as otherwise the whole would be robbed as it layd on a beach distant about 12 miles from any Town. Mr. Meade, after the Salvage was made sent a Clerk saying the Vessel and Cargo was Consigned to him, I did not mind his pretentions, but put the property in full security; and after the liquidation of the Accounts I offered the Nt. proceeds to whomsoever proved to me to be empowered to receive the same; as the Capn. nor Supercargo would produce to me any Document, nor even the Papers belonging to the Vessell. I insisted in proceeding so, to prove that allthough the loss happen’d at the furthest part of my District I activate with zeal and the best intention. If such behaviour is carried on with the view to plague me, and force me to abandon the Office allthough protected by Your Excys. rectitude, I do not know what I shall do, considering myself so frequently persecuted after taking such pains in the discharge of my duty.
                  If Mr. Hackley is capable and has merit to hold this Office in preference to me, for the best of the Service, and should be Your Excys. wish as he is married to a niece of Your Excy. as he reports, I will give it up to him, remaining with that of Sancan as it would answer my purposes the same; but if I still merit Your Excys. protection I will remain at this Office as long as your Excy. may be pleased.
                  I have read with real pleasure the many Sollicitations of those States requesting Y. Excys. continuance in office, which is claimed with justice, as the whole world, admires the prudence, Knowledge, Strength and fortitude with which Your Excy. has defended and is defending that Country so much respected at present in Europe; but I am afraid that Your Excy. will not admit, and will prefer retirement and tranquility.
                  Be assured my most venerated Sir that when I read (which is very frequently) the Letter Your Excy. had the goodness to write me the 19th July ultimo, I cannot conclude without shedding tears of gratitude; and shall ever have it in memory let Y. Excy. be reelected, myself employed or not, and will be very happy of hearing of Y. Excys. existence and good health; and with such wishes I am Sir with due respected and gratitude. 
                  Your most devoted and most obedt. Servant
                  
                     Josef Yznardy 
                     
                  
               